Citation Nr: 1019327	
Decision Date: 05/25/10    Archive Date: 06/09/10

DOCKET NO.  04-11 854A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for hypertension, to 
include as secondary to posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Timothy S. Hoseth, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1968 to 
September 1970.

The Board of Veterans' Appeals (Board) finds that this matter 
is on appeal from a March 2002 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  RO's 
July 2004 supplemental statement of the case reopened the 
Veteran's claim.  This matter was previously before the Board 
in April 2007, at which time the reopening of the claim was 
effectively affirmed and the case was remanded, in part, to 
the RO via the Appeals Management Center (AMC) for further 
development.


FINDING OF FACT

The Veteran's claimed hypertension was not manifested during 
the Veteran's active service or for many years thereafter, 
nor is hypertension otherwise related to such service; the 
Veteran's hypertension is not causally related to nor has it 
been aggravated by his service-connected PTSD. 


CONCLUSION OF LAW

The Veteran's claimed hypertension was not incurred in or 
aggravated by the his active duty service, nor may it be 
presumed to be incurred in or aggravated by such service, nor 
is hypertension proximately due to or aggravated by the 
Veteran's service-connected PTSD.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2009). 




REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act of 2000 (VCAA), 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, and 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), and 
3.326(a), VA has a duty to notify and assist claimants.

I. Notice

The VCAA provides that VA has a duty to notify claimants of 
any information and evidence needed to substantiate and 
complete a claim, and of what part of that evidence is to be 
provided by the claimant and what part VA will attempt to 
obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).

The notice requirements apply to all five elements of a 
service connection claim: (1) veteran status; (2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473, 484 (2006).

The United States Court of Appeals for Veterans Claims' 
decision in Pelegrini v. Principi, 18 Vet. App. 112, 119-20 
(2004), held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The RO provided the appellant pre-adjudication notice by a 
letters dated in March 2001 and February 2002.  This 
notification substantially complied with the requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying 
the evidence necessary to substantiate a claim and the 
relative duties of VA and the claimant to obtain evidence.  
The RO provided the appellant post-adjudication notice 
regarding disability ratings and effective dates in March 
2006.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  The AMC also provided the appellant additional post-
adjudication notice in May 2007.  The Board finds that any 
defects with respect to the timing of the VCAA notice was not 
prejudicial since the case was readjudicated in August 2009 
via supplemental statements of the case, thereby curing the 
defective notice error.  See Prickett v. Nicholson, 20 Vet. 
App. 370, 376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as 
a statement of the case or supplemental statement of the 
case, is sufficient to cure a timing defect).  The contents 
of the notice fully complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  In any 
event, since the Board concludes below that the preponderance 
of the evidence is against entitlement to service connection, 
any questions as to the appropriate disability ratings and 
effective dates to be assigned are rendered moot.

The Veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of 
his claim, and is not prejudiced by any technical notice 
deficiency along the way.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004).  In any event, the Veteran has not 
demonstrated any prejudice with regard to the content of the 
notice.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) 
(reversing prior case law imposing a presumption of prejudice 
on any notice deficiency, and clarifying that the burden of 
showing that an error is harmful, or prejudicial, normally 
falls upon the party attacking the agency's determination).  
See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. 
Cir. 2006).  

II. Duty to Assist

The VCAA also provides that VA has a duty to assist claimants 
in obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  In this case, the 
Veteran's service treatment records, part of his service 
personnel records, VA treatment records, and private 
treatment records are on file.  There is no indication of 
relevant, available records which would support the Veteran's 
claim.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(1)-(3).

The Veteran was afforded VA examinations in March 2001, May 
2006, and October 2007, and a VHA medical opinion was 
obtained in January 2010.  38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).  The examination reports are thorough and 
contain sufficient information to decide the issue on 
appeal.  Thus, the Board finds that further examination is 
not necessary.

The Board finds there was substantial compliance with its 
April 2007 remand instructions.  See D'Aries v. Peake, 22 
Vet. App. 97, 105 (2008) (holding that only substantial 
compliance with the terms of the Board's engagement letter 
would be required, not strict compliance); see also Dyment v. 
West, 13 Vet. App. 141, 146-47 (1999) (holding that there was 
no Stegall violation when the examiner made the ultimate 
determination required by the Board's remand, because such 
determination 'more than substantially complied with the 
Board's remand order').  In this regard, an additional VA 
medical examination was administered and a VHA medical 
opinion was obtained.  Therefore, the Board will proceed to 
review and decide the claims based on the evidence that is of 
record.

For all the foregoing reasons, the Board concludes that VA's 
duties to the Veteran to notify and assist him have been 
fulfilled with respect to the issue on appeal and the 
appellant is not prejudiced by a decision on the claim at 
this time. 

Laws and Regulations

Applicable law provides that service connection will be 
granted if it is shown that the Veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Additionally, for Veteran's who have served 90 
days or more of active service during a war period or after 
December 31, 1946, certain chronic disabilities, such as 
hypertension, are presumed to have been incurred in service 
if manifest to a compensable degree within one year of 
discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. 
§§ 3.307, 3.309.

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Further, service connection is warranted for a disability, 
which is proximately due to, or the result of a service-
connected disease or injury.  38 C.F.R. § 3.310.  The Court 
has also held that service connection can be granted for a 
disability that is aggravated by a service-connected 
disability and that compensation can be paid for any 
additional impairment resulting from the service-connected 
disorder.  Allen v. Brown, 7 Vet. App. 439 (1995). 

Factual Background

The issue before the Board involves a claim of entitlement to 
service connection for hypertension, to include as secondary 
to service-connected PTSD.  Historically, service connection 
was granted for PTSD 1999.

During the Veteran's service entrance examination in November 
1968, he expressly denied pain or pressure in his chest and 
palpitation or pounding heart.  The examiner evaluated the 
Veteran's heart (thrust, size, rhythm, and sounds) as 
clinically normal and his blood pressure reading while 
sitting was 118/60.  The examiner ultimately found the 
Veteran qualified for enlistment.

Service treatment records show that the Veteran was seen on 
multiple times for various other complaints, but there was no 
reference to hypertension or heart problems.

During the Veteran's military separation examination in 
September 1970, the Veteran's blood pressure reading while 
sitting was 128/74.  The Veteran's heart (thrust, size, 
rhythm, and sounds) was clinically evaluated as normal.

In March 2001, the Veteran underwent a VA examination in 
connection with his claim.  During the examination, the 
Veteran reported being diagnosed with hypertension more than 
15 years prior to the examination and taking medication for 
hypertension.  The Veteran denied alcohol consumption and 
smoking cigarettes.  During the examination, the Veteran 
reported that he was shot in the leg while serving in Vietnam 
(the Board notes that the Veteran is service-connected for 
residuals of a left leg wound), and that his injury causes 
him pain when he ambulates, which reminds him of Vietnam and 
stresses him out, which causes his blood pressure to rise.  
The Veteran did not recall any family history of 
hypertension, and specifically stated that his siblings did 
not have hypertension.  The Veteran's blood pressure reading 
was 140/90.  Cardiac examination revealed that the Veteran's 
chest was palpated and he was found to have a normal apical 
impulse without any heave.  The Veteran did not have any 
evidence of jugular venous distension (JVD).  The Veteran did 
have a regular S1 and S2 without murmur, rub, or gallop.  The 
Veteran's extremities were without cyanosis, clubbing, or 
edema.  His lungs were clear to auscultation bilaterally.  
The examiner diagnosed the Veteran with hypertension.  The 
examiner stated that it was difficult to determine the 
likelihood that the Veteran's hypertension is related to his 
PTSD.  The examiner's rationale was that the prevalence of 
hypertension is extremely high, especially in the African 
American male population, and that PTSD could elevate 
intermittent blood pressure readings.  The examiner 
ultimately concluded that it was unlikely that PTSD was 
solely responsible for the Veteran's hypertension.

The Veteran submitted multiple medical opinions in support of 
his claim.  A VA medical opinion, dated in October 2001, from 
the Veteran's treating clinical psychologist stated that the 
Veteran's PTSD symptoms include sleep deprivation, severe 
anxiety and panic attacks, significant anger and 
irritability, and intrusive thoughts/trigger 
stimuli/flashbacks.  The doctor stated that the Veteran's 
PTSD symptoms had greatly contributed to his blood pressure 
variability, and increases in hypertension for many weeks, 
months, and years.  The doctor concluded that the Veteran's 
hypertension was exacerbated (secondary to and inseparable 
from) his service connected PTSD.  The same doctor submitted 
a second opinion in May 2002, which stated that the Veteran's 
hypertension is directly related to his PTSD.  Another 
medical opinion, dated in November 2001, from a doctor in 
VA's Department of Primary Care/Internal Medicine stated, 
"It is well known that any stress, if not controlled 
adequately, may contribute to elevated blood pressure or 
hypertension."

In May 2006, the Veteran underwent another VA examination.  
The Veteran's blood pressure readings were 150/82, 144/80, 
and 138/84.  The examiner diagnosed the Veteran with 
hypertension.  After reviewing the claims file and examining 
the Veteran, the examiner concluded that it was less likely 
than not that the Veteran's hypertension was caused by or 
aggravated by his PTSD, given that there had been no direct 
link between the two entities.

In December 2006, VA received medical literature submitted by 
the Veteran's representative.  The medical literature 
suggests a relationship between psychosocial factors, such as 
PTSD, and hypertension.

As part of remand instructions from an April 2007 Board 
decision, the Veteran was afforded another VA examination in 
October 2007.  The Veteran's blood pressure readings were 
142/80, 136/83, and 143/90.  The examiner diagnosed the 
Veteran with hypertension, on medication.  After reviewing 
the claims file and examining the Veteran, the examiner (a 
nurse practitioner) concluded that the Veteran's hypertension 
was less likely as not related to his PTSD, given that there 
was no direct causality linking hypertension to PTSD in 
research or in the medical literature.

The Board, in October 2009, sought a medical expert opinion 
from a cardiologist in order to clarify whether the Veteran's 
hypertension was proximately due to or the result of his 
PTSD, or whether it had been aggravated by his PTSD.  After 
reviewing the claims file in detail, the cardiologist 
completed the expert medical opinion in January 2010.  The 
cardiologist stated that there was no data in the record to 
substantiate the claim that the Veteran's blood pressure was 
difficult to manage or unduly variable.  Despite no 
documented history of hypertension in the Veteran's family, 
the cardiologist stated that the finding of hypertension in 
the Veteran was not surprising, as the prevalence of 
hypertension in African American men is reported as 44.4% 
(the Board notes that the cardiologist referenced 2009 AHA 
Heart Disease and Stroke Statistics).  The cardiologist 
stated that the Veteran's body mass index (BMI) was in the 
range of 30%, making him at least overweight, if not obese.  
The cardiologist noted that deployment stress is a risk 
factor for the development of PTSD, and has been proposed as 
a risk factor for the development of hypertension; however, 
he also stated that there has never been conclusive 
documentation that patients with chronic PTSD have 
physiological changes that result in chronically elevated 
blood pressure.  The cardiologist further noted that the 
Veteran had enjoyed, based on available documentation, 
excellent blood pressure control and appropriate medicines.  
The cardiologist concluded that the Veteran's hypertension, 
based on available scientific evidence, was less likely as 
not proximately due to or the result of his PTSD.  The 
cardiologist also concluded that it was less likely as not 
that the Veteran's hypertension had been aggravated by his 
PTSD.

The Veteran's VA and private treatment records document that 
the Veteran has been treated for and diagnosed with 
hypertension.  Private treatment records document that the 
Veteran was treated for high blood pressure in December 1996.  
None of the private records address the etiology of the 
Veteran's hypertension.  The earliest VA treatment record 
offering a diagnosis of hypertension was from 1997; at this 
time, the Veteran's blood pressure reading was 152/79.

During the November 2006 Board hearing, the Veteran testified 
that he first had a problem with hypertension a long time 
ago, after his Vietnam service.  The Veteran's representative 
also testified that there were numerous studies and opinions 
that state that stress and problems with PTSD could cause 
hypertension.  

The Veteran has submitted multiple statements which contend 
that his hypertension is related to his service-connected 
PTSD.



Analysis

The Veteran is seeking entitlement to service connection for 
hypertension as secondary to PTSD.  The Board notes that the 
issue of entitlement to service connection for hypertension 
under a direct theory of entitlement was denied by the RO in 
an August 1999 decision.  The Veteran did not initiate an 
appeal from this determination.  The Veteran filed his 
current claim in December 2001 and specifically requested 
service connection for hypertension as secondary to his 
service-connected PTSD.

Nevertheless, the Board finds that service connection on a 
direct basis is not warranted for hypertension.  Service 
medical records are silent for any complaints of, treatments 
for, or diagnosis of hypertension.  The Veteran's blood 
pressure was recorded as 118/60 at his entrance examination 
in November 1968, and 128/74 at his separation examination in 
September 1970.  No hypertension was diagnosed on these 
occasions, or at any other time during service, or for many 
years following service.  The absence of pertinent complaint 
or diagnosis in the service medical records, and the 
pertinently normal clinical findings during service and on 
the September 1970 separation examination, strongly suggest 
that neither the Veteran nor trained medical professionals 
believed that he suffered from chronic hypertension during 
service or at the time of this separation from service.

The Board observes that the Veteran is service connected for 
PTSD which, as discussed in the RO's August 1999 decision 
granting that benefit, has been determined to be related to 
the Veteran's combat experience during military service.  
However, regardless of the Veteran's combat experience, the 
provisions of 38 U.S.C.A. § 1154(b) are not for application 
given that the Veteran does not contend that his hypertension 
is directly related to a combat incident; rather, the veteran 
contends that his hypertension is a consequence of his 
service-connected PTSD pathology, which is already recognized 
as service connected.

There is no competent or credible evidence suggesting that 
the Veteran was diagnosed with hypertension during service or 
within the one year presumptive period following service.  
Although the Veteran reported being diagnosed with 
hypertension more than 15 years ago during his March 2001 VA 
examination, and also testified that he first had a problem 
with hypertension a long time ago during his November 2006 
Board hearing, there is no evidence in the claims file which 
suggests that hypertension was diagnosed within a year of the 
Veteran's separation from active duty service.  Lengthy 
periods of time without treatment for or diagnosis of 
hypertension after service suggests that there has not been a 
continuity of symptomatology.  See Maxson v. Gober, 230 F.3d 
1330 (Fed.Cir. 2000).  In sum, there is no supporting 
evidence to suggest any continuity of hypertension from 
service to show a nexus to service.  Therefore, service 
connection for hypertension is not warranted on a direct 
basis.

Again, the Board acknowledges the Veteran is not seeking 
service connection for hypertension on a direct basis, but 
rather as secondary to his service-connected PTSD.  The Board 
now turns its attention to consideration of this matter on 
the claimed secondary basis.

In this case, the Board notes some inconsistency in the 
medical record.  There are multiple medical opinions which 
present various conflicting assertions regarding medical 
principles and research instructive to the analysis of the 
complex medical questions in this case.  However, considering 
the totality of the evidence, the Board is presented with an 
evidentiary record which persuasively weighs against service 
connection for the Veteran's hypertension.  The evidence 
against such a link includes the VA medical opinions from the 
March 2001, May 2006, and October 2007 examinations, as well 
as the January 2010 VHA medical opinion.  The examiner from 
the March 2001 examination concluded that it was unlikely 
that PTSD was solely responsible for the Veteran's 
hypertension.  The examiner from the May 2006 examination 
concluded that it was less likely than not that the Veteran's 
hypertension was caused by or aggravated by his PTSD, given 
that there had been no direct link between the two entities.  
The examiner from the October 2007 examination concluded that 
the Veteran's hypertension was less likely as not related to 
his PTSD, given that there was no direct causality linking 
hypertension to PTSD in research or in the medical 
literature.  The cardiologist who completed the January 2010 
VHA expert medical opinion concluded that the Veteran's 
hypertension was less likely as not proximately due to or the 
result of his PTSD, and that it was less likely as not that 
the Veteran's hypertension had been aggravated by his PTSD, 
given the available scientific evidence.

The evidence in favor of a link includes the Veteran's 
statements, some medical literature, and VA medical opinions 
from October 2001, November 2001, and May 2002.  Some medical 
literature submitted in this appeal appears to suggest a 
relationship between PTSD and hypertension.  The October 2001 
medical opinion concluded that the Veteran's PTSD symptoms 
had greatly contributed to his blood pressure variability, 
and that his hypertension was exacerbated (secondary to and 
inseparable from) his service connected PTSD.  In May 2002, 
the same doctor submitted another opinion, which concluded 
that the Veteran's hypertension is directly related to his 
PTSD.  The November 2001medical opinion concluded that any 
stress, if not controlled adequately, may contribute to 
elevated blood pressure or hypertension. 

The Board has the authority to discount the weight and 
probity of evidence in light of its inherent characteristics 
and its relationship to other items of evidence.  Madden v. 
Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  Factors for 
assessing the probative value of a medical opinion include 
whether the medical expert is informed of sufficient facts 
upon which to base an opinion relevant to the problem at 
hand, that the medical expert is suitably qualified and 
sufficiently informed (most of the probative value of a 
medical opinion comes from its reasoning), and the medical 
expert's application of principles and methods to present 
case.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-
05 (2008); see also Prejean v. West, 13 Vet. App. 444, 448-49 
(2000).

With regard to the medical literature submitted in support of 
the Veteran's claim, the Board notes that generally, an 
attempt to establish a medical nexus between service and a 
disease or injury solely by generic information in a medical 
journal or treatise "is too general and inconclusive."  Sacks 
v. West, 11 Vet. App. 314, 317 (1998).  The Board finds that 
this information has minimal probative value because it does 
not specifically address the Veteran's hypertension and its 
cause or provide a link between his hypertension and PTSD.  
In addition, the November 2001medical opinion contains a 
generic statement about the possibility of a link between 
stress and elevated blood pressure or hypertension.  The 
Board also finds that the October 2001 opinion does not 
sufficiently address whether the Veteran's hypertension is 
aggravated by his PTSD.  In this regard, the Board notes that 
the opinion stated that the Veteran's PTSD symptoms have 
greatly contributed to his blood pressure variability, and 
increased hypertension for many weeks, months, years.  
However, the Board finds that this opinion references a 
possible transient but not a permanent increase of blood 
pressure, as it states that the Veteran's blood pressure 
varies.  Furthermore, the other medical evidence of record 
shows that the Veteran received appropriate medicines and had 
enjoyed excellent blood pressure control.  The Board notes 
that a flare-up of symptoms, in the absence of an increase in 
the underlying severity, does not constitute aggravation of 
the disability.  Hunt v. Derwinski, 1 Vet. App. 292, 296-7 
(1991).  In addition, the May 2002 opinion, which stated that 
the Veteran's hypertension is directly related to and 
inseparable from his PTSD, does not include a rationale.  

The Board has considered all of the evidence of record prior 
to determining that the January 2010 VHA expert medical 
opinion is the most probative evidence permitting resolution 
of the essential medical questions arising in this case.  The 
cardiologist confirmed that he reviewed the claims file in 
detail, which included all prior medical opinions and the 
medical literature in support of the Veteran's claim.  The 
cardiologist found that there was no data in the record to 
substantiate the claim that the Veteran's blood pressure was 
difficult to manage or unduly variable, and specifically 
notes that the Veteran had enjoyed excellent blood pressure 
control and appropriate medicines (based on available 
documentation).  The cardiologist also noted that the 
prevalence of hypertension in African American men is 
reported as 44.4%, and that there has never been conclusive 
documentation that veterans with chronic PTSD have 
physiological changes that result in chronically elevated 
blood pressure.  The cardiologist ultimately concluded that 
the Veteran's hypertension was less likely as not proximately 
due to or the result of his PTSD, and that it was less likely 
as not that the Veteran's hypertension had been aggravated by 
his PTSD.

The Board acknowledges the Veteran's submittal of medical 
literature in support of his claim.  However, the Board must 
resolve the decisive medical questions in this case by 
relying upon the most probative competent medical findings 
addressing the Veteran's specific case.  The Board may not 
adopt the conclusions suggested by the Veteran through his 
citation of general medical information, as the Board is not 
competent to engage in medical analysis applying such 
generalized information to the particulars of the veteran's 
specific case and medical history.  See Colvin v. Derwinski, 
1 Vet. App. 171 (1991).  In this case, the most persuasive 
probative analysis of the decisive medical questions at issue 
explains that the available current medical research does not 
present a basis for finding that the Veteran's hypertension 
is etiologically related to his PTSD.

Although the Veteran attempts to link his current 
hypertension to his service-connected PTSD, as a layperson, 
he is not competent to opine on medical matters such as the 
etiology of medical disorders.  The record does not show, nor 
does the Veteran contend, that he has specialized education, 
training, or experience that would qualify him to provide an 
opinion on this matter.  Accordingly, the Veteran's lay 
statements as to etiology are entitled to no probative value.  
See Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997).

The Board sympathizes with the Veteran, recognizes his 
service and understands fully his contentions.  Nevertheless, 
after thorough review of the evidence currently of record, 
the Board finds that the preponderance of the evidence is 
against the Veteran's claim of entitlement to service 
connection for hypertension, to include as secondary to PTSD.  
Consequently, the benefit-of-the-doubt rule does not apply, 
and service connection for hypertension, including as 
secondary to PTSD, is not warranted.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).




ORDER

The appeal is denied.



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


